DETAILED ACTION

This communication is in response to the IDS filed 7/6/22.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art includes applicant-cited Chengzhen et al. (“Study on the flowability of titanium alloy powder”, herein after “Chengzhen”) and Seki (Development of iron based pre-mixed powder improved flowability and filling-ability in PM manufacturing”, herein after “Seki”). 
Chengzhen teaches, “Generally speaking, the lower the shear strength under a certain normal stress, the better the flowability of the powder is.” (page 2).  However, Chengzhen specifically teaches the assessment of flow function (a ratio of maximum principal stress (MPS) to unconfined yield strength (UYS)) and not the adhesive force.  However, in view of Chengzhen, the conclusion is that “The flow function can be used to evaluate the flowability o the powders in the hopper, so at to evaluate whether the powders are suitable for printing. (page 4, first full paragraph).  The discussion of cohesion includes that the cohesive strength of sample no. 2 is small and belongs in the range of easy flow (page 3).  Based on the prior art, a person having ordinary skill in the art would use the flow function to determine whether or not a powder is suitable for spreading into a uniform powder layer on a table of a laminating and shaping apparatus and not solely the adhesive force (cohesion).  
	The prior art of Seki teaches the relationship between critical outflow diameter and adhesion.  Thus, a person having ordinary skill in the art would not be motivated to solely use the adhesive strength of a material when determining suitability of a powder configured to be spread into a uniform powder layer on a table of a laminating and shaping apparatus. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        8/10/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861